DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 16-18 in the reply filed on 3 February 2021 is acknowledged.  The traversal is on the ground(s) that 1) the features of claim 10 are commensurate with claim 1; and 2) claim 18 is a linking claim.  This is not found persuasive because 1) claim 10 does not include the claimed controller, such that method could be performed by a different apparatus; and 2) assuming, arguendo, that claim 18 is a proper “linking claim” as Applicant submits, proper restriction practice merely requires that a linking claim is examined with the elected invention, not that a restriction is withdrawn because of the presence of a linking claim.  Applicant has elected Group 1, which already includes the “linking claim” because claim 18 is dependent on claim 1.  Thus, in this case, the case of extending examination to include an elected group and a linking claim is moot.  Furthermore, inclusion of “linking claim” 18 does not demand that non-elected group II be examined with Group I, as Applicant desires, nor does it alter the propriety of the restriction requirement.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3 February 2021.
All restriction requirements will be reconsidered upon indication of allowable subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one first transfer mechanism and at least one second transfer mechanism in claim 1 which have been interpreted as a robot arm (e.g., page 8) and equivalents thereto.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 recites “the consumable”.  Claim 1, line 9 “refers to a consumable”.  Claim 1, lines 21-25 refer to an unused consumable and a used consumable.  None of these recitations is clearly or consistently referred to in the claim or claims dependent thereof.  In order to expedite examination, Examiner has assumed that at first introduction, “the consumable” was meant to properly and clearly refer to at least one used consumable and at least one unused consumable capable of being transferred 
 without relating the same to “a/the consumable” previously referred to in the claim.  In expedited examination, Examiner has assumed the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0031111 to Kobayashi in view of U.S. Patent No. 2015/0340209 to Koltonski, U.S. Patent Pub. No. 2012/0325140 to Schaller and U.S. Patent Pub. No. 2001/0053324 to Saeki et al.
Regarding claim 1:  In Fig. 17 thereof, Kobayashi discloses a system/apparatus comprising:  an atmospheric pressure transfer chamber (560); at least one vacuum processing chamber (102 (101A-F)) for processing the substrate; a vacuum transfer chamber (510) adjacent to the vacuum processing chamber, a substrate (W) and a consumable (124) capable of being transferred in the vacuum transferchamber under a reduced pressure; at least two load lock modules (520M and 520N) disposed 
However, while Kobayashi does disclose use of an overall control unit with respect to a vacuum plasma process chamber (Fig. 1, 100; paras. 77-81) as is well-known in the art, Kobayashi does not explicitly disclose a controller configured to control the entirety of the apparatus including transfer steps associated with a substrate and a consumable.  Nor does Kobayashi disclose concurrent transfer of an unused consumable from one of the containers to the vacuum processing chamber through the atmospheric transfer chamber and one of the load lock module of the at least two load lock modules and a used consumable from the vacuum processing chamber of the at least one vacuum processing chamber through the vacuum transfer chamber to another one of the at least two load lock modules.
Nevertheless, it is also well-known in the art to provide a control unit to transfer steps or any other steps associated with a manufacturing apparatus.  It is also noted that Fig. 17 clearly shows a step of concurrent transfer of at least three rings as broadly claimed.  Examiner also notes that claim does not dictate that any particular part of the two transfers be concurrent, wherein each of the two transfer include at least two steps between three different locations.
In a similar apparatus, Koltonski discloses use of an overall system controller configured to control not only process chambers but also wafer handler and various other sub-systems and components of the apparatus and system (see, e.g. paras 13-16).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided an overall system controller in Kobayashi in order to control not only process chambers but also the first transfer mechanism and the second transfer mechanism and various other sub-systems and components of the apparatus and system as taught by Koltonski.
As mentioned above, Kobayashi fails to disclose the concurrent transfer of used and unused consumables as claimed.
Schaller disclose concurrent (i.e. simultaneous) transfer in and out of a similar apparatus through parallel load lock chambers, the apparatus comprising an atmospheric transfer chamber, at least one vacuum processing chamber, a vacuum transfer chamber and at least two load lock modules wherein simultaneous transfer allows for improved system throughput (see, e.g., paras.74, 170 and 174).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the controller capable of controlling the first transfer mechanism and the second transfer mechanism to perform concurrent transfer of used and unused consumables in order to improve system throughput as taught by Schaller.
Kobyashi further fails to explicitly disclose the plurality of containers are detachable containers that are detachably mountable to the respective load ports.
Saeki et al. disclose a processing system with the provision of a plurality detachable containers that are detachably mounted to respective load ports for the purpose of assisting in transfer of parts between the processing system and a position outside the system (see, e.g., para. 48).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a plurality detachable containers that are detachably mounted to respective load ports in modified Kobayashi in order to assist in transfer of parts between the processing system and a position outside the system as taught by Saeki et al.
With respect to claim 2, in Kobayashi, the plurality of containers includes a first container (534A-C) that accommodates a substrate and a second container that accommodates the used consumable or unused consumable, and the plurality of respective load ports includes a first load port (532A-C) on which the first container is mountable and a second load port (532D) on which the second container is mountable.
With respect to claim 5, in modified Kobyashi, the controller through its connections to all structures of the apparatus is necessarily configured to accept a request for replacement of the used consumable disposed in the vacuum processing chamber.  Additionally, the controller is capable of controlling the first transfer mechanism and the second transfer mechanism to replace the used consumable in response to a determination by the controller that no substrate or consumable is being transferred in the vacuum transfer chamber, the load-lock modules, and the atmospheric pressure chamber, wherein this capability is considered and intended use and the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 6, in modified Kobyashi, the controller through its connections to all structures of the apparatus is necessarily capable of in determination that the second container is mounted on the second load port, then the controller accepts the request for replacement, and In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 7, in modified Kobyashi, the controller through its connections to all structures of the apparatus is necessarily capable of accepting mounting of the second container to the second load port only in response to input of a predetermined instruction, wherein this capability is considered and intended use and the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 9, the at least one vacuum processing chamber comprises a plurality of vacuum processing chambers (101A-F).
With respect to claim 16, in modified Kobayashi, the plurality of detachable containers includes at least one container configured to hold a number of consumable corresponding to a number of the plurality of vacuum chambers.  Examiner notes that the nature of the correspondence is not recited and any correspondence appears to be acceptable.
With respect to claim 17, in modified Kobayashi, the plurality of detachable containers include one or more containers configured to hold focus rings as the consumable, and the one or more .

Claims 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Koltonski, Schaller and Saeki et al. as applied to claims 1-2, 5-7, 9, and 16-17 above and further in view of U.S. Patent No. 5,700,127 to Harada et al.
Kobayashi, Koltonski, Schaller and Saeki et al. disclose the system substantially as claimed and as described above.
However, Kobayashi, Koltonski, Schaller and Saeki et al. fail to disclose the controller includes a display unit and controls the display unit to display states of the containers mounted on the load ports, such that the first and second load ports are distinguishable from one another.
Harada et al. teach the provision of controller including a display unit, wherein the controller is capable of controlling the display unit to display states of containers on load ports for the purpose of recognizing a state of parts in the apparatus (see, e.g., column 5, rows 21-36 and column 12, rows 55-58).  Also see above regarding intended use.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a display unit in modified Kobayashi such that the controller is capable of controlling the display unit to display states of containers on load ports in order to recognize a state of parts in the apparatus as taught by Harada et al. 
With respect to claim 8, Kobayashi, Koltonski, Schaller and Saeki et al. disclose the system substantially as claimed and as described above.
However, Kobayashi, Koltonski, Schaller and Saeki et al. fail to disclose sensors each configured to detect the substrate disposed in the first container and the consumable disposed in the second 
Harada et al. disclose the provision of sensors configured to detect/capable of detecting a part disposed in a container for the purpose of detecting presence, absence and type of part therein, wherein a controller is capable of changing parameters of the sensors in response to the input of the predetermined instruction (see, e.g., column 6, rows 1-10).  See above regarding intended use.  Also note:  the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided sensors configured to detect/capable of detecting a part disposed in a container in order to detect a presence, absence and type of part therein as taught by Harada et al.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Koltonski, Schaller and Saeki et al. as applied to claims 1-2, 5-7, 9, and 16-17 above and further in view of U.S. Patent No. 2017/0117170 to Wong et al.
Kobayashi, Koltonski, Schaller and Saeki et al. disclose the system substantially as claimed and as described above.
However, Kobayashi, Koltonski, Schaller and Saeki et al. fail to disclose at least one of the first transfer mechanism or the second transfer mechanism includes an arm having a holder positioned at a tip of the arm, the holder comprising:  a first face to be in contact with a lower face of the substrate or a consumable during the transfer of the substrate or the consumable;  bumps having a first height, the bumps being disposed for holding the substrate on a first circle depicted on the first face; and wedged stops for holding the consumable, each wedged stop 
Wong et al. disclose an arm having a holder positioned at a tip of the arm, the holder comprising:  a first face (upper surface) capable of being contact with a lower face of a substrate or a consumable during the transfer of the substrate or the consumable (even if not desirable, as other structures are designed for contact);  bumps (708c and 708d) having a first height, the bumps being disposed for holding a substrate on a first circle depicted on the first face; and wedged stops (708a and 708b) for holding a consumable, each wedged stop having an inner edge and an outer end having a second height, the outer ends of the stops being disposed on a second concentric circle depicted on the first face, the second circle being larger than the outer diameter of the consumable, wherein each of the stops has an inwardly sloped surface and wherein the design allows for separation of a substrate and a consumable part on the arm so as to minimize contamination (see, e.g., para. 116 and accompanying figures).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the holder at the tip of the arm of modified Kobayashi, Koltonski, Schaller and Saeki et al. as detailed above in order to minimize contamination as taught by Wong et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716